853 A.2d 524 (2004)
270 Conn. 908
Olga J. DiSTEFANO
v.
Joseph E. MILARDO, Jr., et al.
Supreme Court of Connecticut.
Decided June 30, 2004.
Lawrence S. Dressler, New Haven, in support of the petition.
Michael C. Conroy, Hartford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 82 Conn.App. 838, 847 A.2d 1034 (2004), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court properly had instructed the jury that no attorney-client relationship existed between the named defendant, Joseph E. Milardo, Jr., and Lawrence J. DiStefano?"
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17221.